Citation Nr: 1712403	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 30, 2016, and in excess of 70 percent from March 30, 2016 to the present day.

2.  Entitlement to a compensable rating for incomplete fusion of the S1 posterior element with lumbar strain prior to April 12, 2016, and a rating in excess of 10 percent from April 12, 2016 to the present day.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 2004 to April 2004, June 2004 to March 2005, and from September 2005 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

As explained more thoroughly in the May 2013 Board remand, the Board finds that the issues before the Board include increased evaluations for PTSD and a back disability and are not claims for higher initial evaluations.  Furthermore, the Veteran has filed and appealed a claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was recently afforded a VA examination for his PTSD in March 2016.  A review of the examination report reveals that there may be outstanding treatment records pertinent to the Veteran's claim.  Specifically, the Veteran reported that he has been in psychotherapy at the community based outpatient clinic (CBOC) in Mt. Vernon since January 2016 and received psychotherapy for two months at the Bellingham Vet Center in 2008.  He also stated he attended group treatment for two months in 2012 in Anacortes.  The Veteran also reported having received private treatment in 2012 and 2013 from Dr. B, and at the S.C. Crisis Center in October 2015 and January 2016 after experiencing panic attacks.    

Notably, in a January 2017 Appellant's Post-Remand Brief, the Veteran's representative indicated that the Veteran was receiving weekly psychotherapy that was causing problems with his job in January 2009.   The representative did not identify whether such treatment was with the VA or a private physician.  

As the Board is on notice that outstanding VA and private treatment records pertinent to the Veteran's PTSD claim exist and are not yet associated with the record, remand is necessary to attempt to obtain such records.  

With regard to the Veteran's claim for an increased rating for incomplete fusion of the S1 posterior element with lumbar strain, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).

The Veteran was last provided a VA examination to assess the nature and severity of his low back disability in April 2016.  However, the examination did not include assessment of pain both in active and passive range of motion in weight bearing and nonweight bearing. 

Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is necessary.

Additionally, a review of the April 2016 VA examination report indicates that the Veteran experiences radicular pain due to radiculopathy.  See the April 2016 VA examiner's report, at 8.  Specifically, the examiner found that the Veteran experiences moderate constant pain of the right and left lower extremities, mild paresthesias and/or dysesthesias of the right and left lower extremities, and mild numbness of the right and left lower extremities.  However, the examiner did not indicate the nerve roots involved and found that the Veteran did not experience radiculopathy of the right or left side.  See the April 2016 VA examiner's report, at 12.   Therefore, it is unclear whether the Veteran has a current diagnosis of radiculopathy related to his low back disability and as such, clarification is needed.

The Board adds that the April 2016 VA examiner reported that the Veteran mentioned having MRIs of his spine taken at a private institution in 2006 and 2009, and that imaging reports were not included in the records.  On remand, the Veteran should be provided an opportunity to submit, or authorize VA to obtain any private medical reports pertinent to treatment he may have had for his spine disability.

The Veteran's TDIU claim is "inextricably intertwined" with the issues of entitlement to higher ratings for a low back disability and PTSD.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he submit, or 
authorize VA to obtain any medical treatment records pertinent to his treatment for PTSD and his spine disabilities, to include any records of weekly psychotherapy in January 2009, records of group treatment for PTSD for two months in 2012 in Anacortes; records of private treatment for PTSD in 2012 and 2013 from Dr. B, records of treatment for panic attacks at the S.C. Crisis Center in October 2015 and January 2016, and MRI reports of his spine from 2006 and 2009.    

With any assistance needed from the Veteran, request and obtain all identified outstanding VA and private medical records pertaining to treatment the Veteran has received for his PTSD and his spine.  In particular, VA treatment records from the Mt. Vernon CBOC dating from January 2016 to the present day, and from the Bellingham Vet Center dated in 2008 should be requested and obtained.  If no records are available, properly document a negative response in the file.

2.   Invite the Veteran again to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.   Schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The electronic record, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

Testing must include for pain on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees. 
If possible, the examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.

The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected low back disability.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.  The examiner is specifically asked to address the extent to which the Veteran's low back disability impacts his ability to work.

The examiner is additionally asked to clarify whether the Veteran has a current diagnosis of radiculopathy related to his low back disability.  

4.   After completing the above, the Veteran's claims-to include entitlement to a TDIU-should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




